                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CYNTHIA N TURANO,
                                   7                                                         Case No. 17-cv-06953-KAW
                                                        Plaintiff,
                                   8
                                                 v.                                          ORDER TO SHOW CAUSE FOR
                                   9                                                         FAILURE TO APPEAR AT THE CASE
                                         COUNTY OF ALAMEDA, et al.,                          MANAGEMENT CONFERENCE
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 19, 2019, the Court held a case management conference, where Plaintiff did

                                  14   not appear. The Court was informed that counsel was in traffic and twenty minutes away. The

                                  15   case management conference concluded at 2:00 p.m., but Plaintiff's counsel had still not arrived.

                                  16   As a result, case deadlines and dates were set without Plaintiff's input.

                                  17          Accordingly, counsel for Plaintiff is ORDERED TO SHOW CAUSE, in writing, by no

                                  18   later than February 28, 2019, why they should not pay monetary sanctions in the amount of $500

                                  19   for their failure to appear at the case management conference.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 20, 2019

                                  22                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  23                                                    United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
